Case: 13-40619      Document: 00512644242         Page: 1    Date Filed: 05/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-40619
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 28, 2014
                                                                             Lyle W. Cayce
MELVIN R. SCHIELD,                                                                Clerk


                                                 Plaintiff-Appellant

v.

JAMES BRAWNER; CHRISTOPHER HENKEN; CHRIS CARSON; STEVEN
GREENWELL; BRAD SOWELL; RICHARD HILBURN,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:13-CV-87


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       In 2013, Melvin R. Schield, formerly Texas prisoner # 1717742, was
serving a 10-year sentence following his 2011 conviction of possession of at
least 400 grams of tetrahydrocannabinol and possession of marijuana weighing
between 50 and 2000 pounds. Schield filed the instant 42 U.S.C. § 1983 civil
rights complaint alleging that the defendants violated his Fourth Amendment



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40619     Document: 00512644242      Page: 2   Date Filed: 05/28/2014


                                  No. 13-40619

rights in 2009 when they conducted an illegal search and seizure on his
property, which resulted in the discovery of the aforementioned drugs and
ultimately led to his 2011 conviction. He further alleged that the defendants
committed perjury during the 2011 trial when they testified falsely regarding
the circumstances of the search and seizure. Schield now appeals the district
court’s dismissal of his complaint as frivolous or for failure to state a claim.
      Because the district court dismissed Schield’s § 1983 complaint as
frivolous or for failure to state a claim under § 1915A and § 1915(e)(2), this
court’s review is de novo under the same standard that is used to review a
dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998).
      To the extent that Schield’s claims for damages imply the invalidity of
Schield’s conviction, they are barred by the doctrine of Heck v. Humphrey, 512
U.S. 477 (1994). To the extent that Schield’s claims are not barred by Heck, he
has not demonstrated that the district court erred by dismissing the claims as
time barred. See Stanley v. Foster, 464 F.3d 565, 568 (5th Cir. 2006). As
Schield’s appeal is without arguable merit, it is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
      APPEAL DISMISSED.




                                        2